In the attached PTO-1449 dated 12/7/20 the reference USPGPub 2013/0064120 has been lined through (---) as not being considered.  A review of this reference clearly shows that it has no relevance to the instant claims or the invention in any way.  This is obviously a typographical error or simply a mistake.  

The claims are allowed for reasons of record.  The RCE was filed to address an issue with the Oath or Declaration in this application.  The claims are the same as those allowed in the office action dated 8/16/19.  Note the Examiner’s amendment made in that office action, as it applies. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Mgm
1/13/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765